
	
		I
		112th CONGRESS
		1st Session
		H. R. 642
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Pence (for
			 himself, Mr. Walden,
			 Mr. Akin, Mrs. Bachmann, Mr.
			 Bartlett, Mr. Bilbray,
			 Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mr. Canseco,
			 Mr. Cole, Mr. Conaway, Mr.
			 Crawford, Mr. Fleming,
			 Mr. Flores,
			 Mr. Franks of Arizona,
			 Mr. Gardner,
			 Mr. Gohmert,
			 Mr. Issa, Mr. Jordan, Mr. King
			 of Iowa, Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. McKinley,
			 Mr. Murphy of Pennsylvania,
			 Mr. Neugebauer,
			 Mr. Roe of Tennessee,
			 Mr. Stutzman,
			 Mr. Walberg,
			 Mr. Westmoreland,
			 Mr. Gingrey of Georgia,
			 Mr. Hunter,
			 Mr. Mack, Mr. Turner, Mr.
			 Southerland, Mr. Lamborn,
			 Mrs. Hartzler,
			 Mr. Walsh of Illinois,
			 Mr. Nugent,
			 Mr. Posey,
			 Mr. Kingston,
			 Mr. Jones,
			 Mr. Amash,
			 Mrs. Miller of Michigan,
			 Mr. Brady of Texas,
			 Mr. Burton of Indiana,
			 Mr. Campbell,
			 Mr. Flake,
			 Mr. Dreier,
			 Mr. Garrett,
			 Mr. Duncan of Tennessee,
			 Mr. Royce,
			 Mr. Thompson of Pennsylvania,
			 Mr. Terry,
			 Mr. Hastings of Washington,
			 Mr. Tiberi,
			 Mr. Hensarling,
			 Mr. Bachus,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Michigan,
			 Mr. Poe of Texas,
			 Mr. McCotter,
			 Mr. Rogers of Kentucky,
			 Mr. McClintock,
			 Mr. Wilson of South Carolina,
			 Mr. Rohrabacher,
			 Mr. McCaul,
			 Mr. Barton of Texas,
			 Mr. Young of Alaska,
			 Mrs. Emerson,
			 Mr. Farenthold,
			 Mr. Yarmuth,
			 Mr. Manzullo,
			 Mrs. McMorris Rodgers,
			 Mr. Latta,
			 Mr. Smith of Nebraska,
			 Mr. Whitfield,
			 Mr. Scalise,
			 Mr. Smith of Texas,
			 Mr. Wittman,
			 Mr. LaTourette,
			 Mr. King of New York,
			 Ms. Jenkins,
			 Mr. Pitts,
			 Mr. Graves of Missouri,
			 Mr. Harper,
			 Mr. Schock,
			 Mr. West, Mr. Lankford, Mrs.
			 Ellmers, Ms. Granger,
			 Ms. Foxx, Mr. Young of Florida,
			 Mr. Buchanan,
			 Mr. Bishop of Utah,
			 Mr. Heller,
			 Mr. Crenshaw,
			 Mr. Ross of Florida,
			 Mr. Griffin of Arkansas,
			 Mr. Simpson,
			 Mr. Bonner,
			 Mr. Cravaack,
			 Mr. Platts,
			 Mr. Stearns,
			 Mr. Womack,
			 Mr. Rokita,
			 Mr. Landry,
			 Mrs. Bono Mack,
			 Mr. Quayle,
			 Mr. Kline,
			 Mr. Pompeo,
			 Mr. Kinzinger of Illinois,
			 Mr. Duncan of South Carolina,
			 Mr. Gary G. Miller of California, and
			 Mr. Petri) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prevent the Federal Communications Commission from
		  repromulgating the fairness doctrine.
	
	
		1.Short titleThis Act may be cited as the
			 Broadcaster Freedom Act of
			 2011.
		2.Fairness doctrine
			 prohibitedTitle III of the
			 Communications Act of 1934 is amended by inserting after section 303 (47 U.S.C.
			 303) the following new section:
			
				303A.Limitation on
				general powers: fairness doctrineNotwithstanding section 303 or any other
				provision of this Act or any other Act authorizing the Commission to prescribe
				rules, regulations, policies, doctrines, standards, or other requirements, the
				Commission shall not have the authority to prescribe any rule, regulation,
				policy, doctrine, standard, or other requirement that has the purpose or effect
				of reinstating or repromulgating (in whole or in part) the requirement that
				broadcasters present opposing viewpoints on controversial issues of public
				importance, commonly referred to as the Fairness Doctrine, as
				repealed in General Fairness Doctrine Obligations of Broadcast Licensees, 50
				Fed. Reg. 35418
				(1985).
				.
		
